             Case: 4:19-cr-00211-RLW-NAB Doc. #: 81 Filed: 03/22/19 Page: 1 of 1 PageID #: 144
                                                         UNITED STATES DISTRICT COURT
                                                         EASTERN DISTRICT OF MISSOURI
                                                               EASTERN DIVISION

     UNITED STATES OF
                   I
                      AMERICA                                                      )
                                                                                   )
                       Plaintiff,                                                  )
                                  I
                                  I                                                )
                 vs.              i
                                  I
                                                                                   )    Case No.      lf: / '1 C ·~ 2- l \ E.L.. t.v"
                                  .: f':1 oo<?ct:.                                 )
                                                                                   )                                       /Vl18
                                                                                   )
                        Defendant.                                                 )

                                  I                          WAIVER OF DETENTION HEARING
     I understand that the Goremment has filed a Motion for Detention asking the court not to set a bond for my release.
     After dis ussion with my lawyer, I want to waive (give up) my right to a detention hearing.




                                                                                                                                  /"14A...    2019

                                                               ORDER OF DETENTION
               Based on the record made in open court, I find that defendant's waiver of a detention hearing is knowing, intelligent and voluntary.
     I have considered the Report of the Pretrial Services Office and all of the factors required to be considered by 18 U.S.C. § 3142(g) and I find that there
     are no conditions or combinations of conditions that will reasonably assure the appearance of the defendant as required and the safety of the community.
                             I
               ACCORDIN.GLY,
                             I
               IT IS HEREBY ORDERED that the government's Motion for Detention is GRANTED and that defendant be detained pending trial.
                             j'
               IT IS FURTflER ORDERED that the defendant be committed to the custody of the Attorney General for confinement in a corrections
                             I
     facility, separate to the ,extent practicable from persons awaiting or serving sentences or being held in custody pending appeal.
               IT IS FURTHER ORDERED that the defendant be allowed reasonable opportunity for consultation with counsel and with defense
     counsel's retained investigator, paralegal, or other retained expert consultant, including persons retained to conduct physical or psychological
C~   examinations. Couns~!. or counsel's aforesaid authorized representatives shall be permitted to bring audio or video tapes, tape players and monitors
                            ,.
     into the correctional fa~ility for the purpose of consulting with the defendant, which equipment shall be subject to physical examination by the
     correctional facility personnel. Counsel shall notify and obtain authorization on an ex parte basis from the United States Marshals Service personnel
     prior to any physical o; mental examination, and prior to bringing any audio or video tapes, tape player and monitor into a correctional facility, to .permit
     the Marshals Service to make any necessary arrangements with the correctional facility.
                IT IS FURTHER ORDERED that on order ofa court of the United States or on request of an attorney for the government, the person in
     charge of the corrections facility in which the defendant is confined shall deliver the defendant to the United States Marshal for the purpose of an
     appearance in connection with a court proceeding.



                                                                                        /s/ John M Bodenhausen
                                                                                        JOHN M. BODENHAUSEN
                                                                                        UNITED STATES MAGISTRATE JUDGE



     Dated this         :Z L               day of     jJ1tt               '2019
